Citation Nr: 1549588	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  08-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired eye disorder other than dry eye syndrome, to include right eye chemical injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active service from June 1975 to June 1983.

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision of the Waco, Texas Regional Office (RO), which denied service connection for an eye condition.  The Veteran appealed, and in October 2011, the Board remanded the claim for additional development.  In July 2014, the Board granted the claim, to the extent that it granted service connection for dry eye syndrome, and remanded the claim for "a chronic acquired eye disorder other than dry eye syndrome, to include right eye chemical injury residuals" for additional development.  

In October 2008, the Veteran was afforded a hearing before a hearing officer at the RO.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the most recent issuance of a supplemental statement of the case, dated in March 2015, additional and relevant medical evidence, in the form of VA progress notes, dated in July 2015, and a July 2015 VA disability benefits questionnaire, has been associated with the claims file.  This evidence is not accompanied by a waiver of RO review, nor has it been reviewed by the RO.  See 38 C.F.R. § 20.1304(c) (2015). 

On September 11, 2015, the Veteran was sent a letter in which he was requested to state whether or not he desired to waive RO review of this evidence.  He was informed that if a reply was not received within 45 days, it would be assumed that he did not want the Board to decide his claims, and that his claims would be remanded to the agency of original jurisdiction for review of this evidence. 

There is no record of a reply.  Therefore, on remand, this evidence must be reviewed in association with the readjudication of the Veteran's claim.  Id.  Accordingly, the case is REMANDED for the following action:

Review the entire record, including evidence added to the record after the issuance of the March 2015 supplemental statement of the case, and readjudicate the claim of entitlement to service connection for a chronic acquired eye disorder other than dry eye syndrome, to include right eye chemical injury residuals.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




